Citation Nr: 1721170	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  13-18 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected coronary artery disease (CAD) and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 1963 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In addition, the Board notes that two issues were addressed in the Statement of the Case issued in May 2013; however, in his VA Form 9, the Veteran limited his appeal to the issue identified above.  As such, the issue of entitlement to service connection for a left ring finger disability is not before the Board.

After the May 2013 statement of the case, additional medical evidence was associated with the claims file.  As the evidence includes non-pertinent evidence to the issue on appeal, no waiver of Agency of Original Jurisdiction (AOJ) consideration is required.  38 C.F.R. §§ 19.37, 20.1304 (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The Veteran is seeking service connection for hypertension and contends that his hypertension was caused or aggravated by his service-connected CAD and/or PTSD.

In October 2011, the Veteran was afforded a VA examination.  The Veteran reported that he had been diagnosed with hypertension in approximately 1967 or 1968.  However, available medical records show that the Veteran was receiving treatment for hypertension as early as 2001, but do not discuss when it was originally diagnosed.  The examiner determined that the Veteran's hypertension was present prior to his ischemic heart disease.  In opining that the Veteran's hypertension was less likely than not caused or aggravated by ischemic heart disease, the examiner relied on the finding that "the preponderance of medical evidence and expertise does not support ischemic heart disease as a medical nexus for hypertension."  The Board finds that this opinion is inadequate as it is based on a conclusory rationale rather than a reasoned medical explanation.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Furthermore, there was no opinion provided addressing whether the Veteran's hypertension had its onset during active duty service, or was otherwise etiologically related to service.  Accordingly, a remand to obtain a new VA opinion is required.  

At the time of the October 2011 examination, the Veteran had not yet asserted that his hypertension was caused or aggravated by his service-connected PTSD.  That theory of entitlement was raised in a December 2016 informal hearing presentation.  The representative, on the Veteran's behalf, stated that medical research conducted by the U.S. National Library of Medicine National Institutes of Health determined that persons with PTSD may have an increased risk of coronary heart disease and hypertension.  As the Veteran has now asserted that his hypertension may be related to his service-connected PTSD, a remand to obtain a VA opinion that addresses this theory is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's outstanding treatment records for his hypertension that are not currently of record.  

2.  Obtain an addendum VA opinion from the October 2011 VA examiner, or, if not available, another appropriately qualified examiner.  Only if deemed necessary to provide an opinion, should the Veteran be afforded a new VA examination for his hypertension.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

After reviewing the claims file, the examiner should respond to the following:

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension had its onset during active duty service, manifested within one year of discharge from service, or is otherwise etiologically related to service?

b.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused by or, alternatively, was aggravated (increased beyond the natural progression of the disability) by his service-connected coronary artery disease and/or posttraumatic stress disorder?

In providing the above opinion, the examiner should consider the Veteran's complete and relevant medical history, including his report of being diagnosed with hypertension in approximately 1967 or 1968.  

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

3.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




